The decision is that in this case in view of the unlawful taking of the property before the trial to determine the compensation to be awarded, the charge that the compensation should be the fair, actual market value at the time of the trial, was harmful error. It is not proper in this rather unusual case to announce general rules as to the measure of the "full compensation" that is required by the Constitution to be made for property that shall be appropriated for public use by due course of law.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.